Exhibit 10.39

BGC HOLDINGS, L.P.

FIRST AMENDMENT

TO

AGREEMENT OF LIMITED PARTNERSHIP

This First Amendment (“First Amendment”) to the Agreement of Limited Partnership
of BGC Holdings, L.P., amended and restated as of March 31, 2008 (the
“Agreement”) is dated as of this 1st day of March, 2009.

WITNESSETH:

WHEREAS, the General Partner and the Exchangeable Limited Partners wish to amend
the agreement to create a new class of Units in the partnership; and

WHEREAS, this First Amendment has been approved by each of the General Partner
and the Exchangeable Limited Partners (by the affirmative vote of a Majority in
Interest)

NOW, THEREFORE, the Agreement is hereby amended on the terms set forth in this
First Amendment:

Section 1. Creation and Description of Restricted Partnership Units

Pursuant to the authority conferred on the General Partner under the Agreement,
including without limitation Section 4.02 thereof, there is hereby created a new
class of Units in the Partnership designated as Restricted Partnership Units.
Restricted Partnership Units shall be considered Working Partner Units.

The definition of “Working Partner Unit” is hereby amended and restated as
follows:

“Working Partner Unit” means any Unit (including High Distribution Units, High
Distribution II Units, High Distribution III Units, High Distribution IV Units,
Grant Units, Matching Grant Units or Restricted Partnership Units) designated as
a Working Partner Unit in accordance with the terms of this Agreement.

The first two sentences of Section 4.02 of the Agreement are hereby amended and
restated as follows:

“SECTION 4.02. Interests. (a) Generally. (i) Types of Interests. Interests in
the Partnership shall be divided into: (A) a General Partnership Interest, and
(B) Limited Partnership Interests (including for the avoidance of doubt, the
Regular Limited Partnership Interests, the Exchangeable Limited Partnership
Interests, the Special Voting Limited Partnership Interest, the Founding Partner
Interests, the REU Interests and the Working Partner Interests (which shall not
constitute separate classes or groups of



--------------------------------------------------------------------------------

partnership interests within the meaning of the Act, provided that, Restricted
Partnership Units shall be a separate class of Working Partner Interests and
shall constitute a separate class or group of partnership interests within the
meaning of Section 12(g) of the Securities Exchange Act of 1934.).”

Subsection (v) is hereby added to Section 12.01 (a) of the Agreement as follows:

“(v) Restricted Partnership Units. Restricted Partnership Units shall represent
a separate class of Working Partner Interests in the Partnership.

Section (d) (iv) is hereby added to Section 4.03 as follows:

(d)(iv) Each grant of an Restricted Partnership Unit shall set forth an amount
(“the Restricted Partnership Post-Termination Amount”), potentially payable to
the holder of such Restricted Partnership Unit following the redemption of such
Restricted Partnership Unit in accordance with Section 12.03(b), as well as a
vesting schedule setting forth the portion of the Restricted Partnership
Post-Termination Amount that shall become payable in such circumstances and the
terms and conditions of such vesting; provided that if a vesting schedule is not
set forth in the documentation relating to such grant or is not otherwise
specified in writing, the Restricted Partnership Post-Termination Amount shall
vest annually over three(3) years on a pro rata basis.

In addition, the last clause of section 4.03(e)(i) shall be replaced with the
following: “provided that if no vesting schedule is set forth in the
documentation relating to such grant or is otherwise specified in writing, the
Restricted Partnership Post-Termination Amount shall vest annually over three
(3) years on a pro rata basis.”

To the extent necessary to give effect to the creation of a new class of Units,
Section 4.02(h) shall be deemed to have been amended by the adoption of this
First Amendment.

Section 2. Voting Rights of Restricted Partnership Units.

Notwithstanding anything set forth in Section 13.01 or elsewhere in the
Agreement, the Agreement is hereby amended to provide that all Restricted
Partnership Units shall have no voting rights except as required by the Act.

Section 3. Post-Termination Payment; Maximum Distributions In Respect of
Restricted Partnership Units.

A. The following Section 12.02(l) shall be added to the Agreement:

“12.02(l). Post-Termination Payments for Restricted Partnership Units.

(i) Subject to Sections 12.02(l)(ii) and 12.02(l)(vi), following the Termination
of a holder of Restricted Partnership Units, the Partnership shall redeem the
Restricted Partnership Units, and in exchange therefor, shall deliver to such
holder (or his, her or its Personal Representative in the event of the death of
such holder) an amount of cash equal



--------------------------------------------------------------------------------

to the portion, if any, of the Restricted Partnership Post-Termination Payment
associated with such Restricted Partnership Units that has vested in accordance
with the vesting schedule set forth in the grant of such Restricted Partnership
Units; provided, however, that, in lieu of such cash payment for an Restricted
Partnership Unit or Units, the Partnership may cause such Restricted Partnership
Unit or Units held by such Partner to become exchangeable pursuant to
Section 8.01(b)(iv) and to automatically be Exchanged with BGC Partners for BGC
Partners Class A Common Stock on the terms set forth in Sections 8.01(f),
8.01(g) and 8.01(h); provided that the General Partner shall determine the
Exchange Effective Date (which date shall be on the date of such Termination or
Bankruptcy or as promptly as practicable thereafter and which may be later than
the Calculation Date), it being understood that the aggregate value of the
shares of BGC Partners Class A Common Stock may be more or less than the vested
Restricted Partnership Post-Termination Amount of such Restricted Partnership
Units. The total amount of cash and/or shares payable pursuant to this
Section 12.02(l)(i) is referred to herein as the “Restricted Partnership
Post-Termination Payment.” A Terminated Restricted Partnership Unit holder’s
eligibility to receive the Restricted Partnership Post-Termination Payment shall
be subject to the vesting schedule set forth in the award of such Restricted
Partnership Units. The obligation to make any Restricted Partnership
Post-Termination Payment shall be cancelled and no such payment shall be made in
the event the Partnership is dissolved without reconstitution prior to the date
such holder of Restricted Partnership Units becomes a Terminated Restricted
Partnership Partner.

(ii) Notwithstanding the foregoing, the payment of an Restricted Partnership
Post-Termination Payment shall be paid in four (4) equal installments on each of
the first, second, third and fourth anniversaries of the Payment Date (subject
to any delay caused by the administration of the estate of a deceased or
Bankrupt Working Partner) as set forth in the grant of the applicable Restricted
Partnership Unit, and such payment shall be subject to the following: the
applicable Working Partner shall not have violated its Partner Obligations
(including engaging in any Competitive Activity) prior to the date each such
payment is due and the Partnership may condition the receipt of any Restricted
Partnership Post-Termination Payment upon receipt of a certification, in form
and substance acceptable to the General Partner, that such former Working
Partner (or in the case of any Restricted Partnership Units held by a corporate
Working Partner, the majority owner of such Working Partner) has not violated
its Partner Obligations (including engaging in any Competitive Activity) prior
to the date such payment is due; provided, however, that the Personal
Representative of a deceased Working Partner shall not be entitled to receive
any payment pursuant to this Section 12.02(l) if the deceased Working Partner
violated its Partner Obligations (including engaging in a Competitive Activity)
prior to his, her or its death.

(iii) Payments of the Restricted Partnership Post-Termination Payment shall not
bear interest.

(iv) The provisions of Sections 12.02(d)(ii), 12.02(d)(iii), 12.02(d)(iv),
12.02(d)(v) and 12.02(d)(vi) shall apply to Restricted Partnership Units with
such modifications as may be required (as determined by the General Partner) to
reflect the purpose of this Section 12.02(l).



--------------------------------------------------------------------------------

(v) Each Working Partner holding Restricted Partnership Units acknowledges and
agrees that payments pursuant to this Section 12.02(l) represent a right to a
fixed payment and do not represent a payment with respect to any Partnership
asset of any nature.

(vi) Notwithstanding any other provision of this Agreement, in the event a
Founding/Working Partner is not allocated an amount of losses with respect to an
Restricted Partnership Unit where such losses are allocated generally to other
Units in the Partnership, the amounts payable with respect to and/or in
connection with such Unit pursuant to this Section 12.02 (l) shall be reduced,
in the aggregate and in such proportion as the General Partner shall determine
in its sole and absolute discretion, by the amount of any such loss not so
allocated.”

B. The following Section 5.04(c) shall be added to the Agreement:

“(c) Notwithstanding anything to the contrary in this Section 5.04, the maximum
amount of Income allocated to an Restricted Partnership Unit with respect to
each twelve (12) month period commencing on the effective date of the issuance
of such Restricted Partnership Unit and each anniversary of such effective date,
shall be 15% of the Post-Termination Payment applicable to such Unit.”

The following shall be added to the beginning of Section 5.04(a): “Except as
otherwise expressly provided in this Agreement,”

Section 4. Distributions In Respect of Restricted Partnership Units in the event
of Dissolution.

Restricted Partnership Units shall not be entitled to distributions in the event
of dissolution of the Partnership. Accordingly, subsection (iv) of Section 9.03
of the Agreement shall be replaced with the following

(iv) fourth, to the Partners (other than with respect to Restricted Partnership
Units) in proportion to their respective Percentage Interests (provided that for
purposes of this section, the number of Restricted Partnership Units shall not
be counted in the calculation of a Partner’s Percentage Interest).



--------------------------------------------------------------------------------

Section 5. Other Amendments.

The General Partner shall have the authority, without the consent of the other
Partners other than the Exchangeable Limited partners, to make such other
amendments to the Agreement as are necessary or appropriate to give effect to
the intent of the foregoing Amendment including, without limitation, to amend
the Table of Contents or to reflect the foregoing amendments in an Amended and
Restated Partnership Agreement (and to further amend and/or restate such Amended
and Restated Partnership Agreement to reflect the foregoing amendments to the
extent necessary or appropriate as determined by the General Partner.

 

BGC GP, LLC By:  

/s/ Howard W. Lutnick

Name:   Howard W. Lutnick Title:   Chairman and CEO CANTOR FITZGERALD, L.P., as
the Exchangeable Limited Partner By:  

/s/ Howard W. Lutnick

Name:   Howard W. Lutnick Title:   Chairman

[Signature Page to First Amendment, dated March 1, 2009, to Agreement of Limited
Partnership of BGC Holdings, L.P., creating RPUs]